DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicants Amendment filed on February 4, 2021.  Claims 1, 6, 7, 11 and 17 have been amended.   Claims 1-20 are still pending and presented for further examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Dan Hussain (Reg. No. 59,026) on February 24, 2021.

IN THE SPECIFICATION
Please amend the title as follows:

METHODS AND SYSTEMS FOR PEER DISCOVERY IN A DECENTRALIZED DATA STREAMING AND DELIVERY NETWORK

IN THE CLAIMS
Please amend claims 1, 4-5, 7-11, 14-15, and 17-20 as follows:

A computer-implemented method utilized by a viewer peer node for peer discovery in accessing a data file within a decentralized data delivery network, comprising:
sending a peer list request to a tracker server for accessing one or more fragments of the data file, wherein the peer list request comprises a content type of the data file, and at least one of a viewer network location and a viewer geolocation of the viewer peer node, and wherein the decentralized data delivery network implements a hybrid architecture comprising one or more peer-to-peer (P2P) connections layered over a content delivery network (CDN) having at least one CDN server providing a plurality of fragments of the data file to one or more cacher peer nodes of the decentralized data delivery network; and
	receiving, from the tracker server, a peer list of cacher peer nodes, wherein the peer list was generated by selecting, from peer nodes currently active in the decentralized data delivery network, one or more cacher peer nodes to provide access to the one or more fragments of the data file, wherein each selected cacher peer node is selected based on the at least one of the viewer network location and the viewer geolocation of the viewer peer node, at least one of a cacher network location and a cacher geolocation of the selected cacher peer node, and the content type of the data file.



The computer-implemented method of claim 1, further comprising:

	sending a request for the target fragment of the data file to a source cacher peer node that responds affirmatively to the probe message first; and 
	receiving the target fragment of the data file from the source cacher peer node. 

The computer-implemented method of claim 2, further comprising: 
	signing a service receipt in response to receiving the target fragment of the data file from the source cacher peer node; and 
	transmitting the service receipt to the source cacher peer node.

The computer-implemented method of claim 1, further comprising:
	sending a probe message to each cacher peer node in the peer list for accessing a plurality of target slices of a target fragment of the data file, wherein the target fragment of the data file is divided into the plurality of slices;
sending a request for a target slice to each cacher peer node that responds affirmatively to the probe messages; and 
receiving, concurrently, at least two of the plurality of target slices from at least two respective cacher peer nodes that responded affirmatively to the probe messages. 

The computer-implemented method of claim 1, further comprising:
	receiving at least one of the one or more fragments of the data file from at least one cacher peer node[[s]] in the peer list; and
of the viewer peer node as a cacher peer node. 

The computer-implemented method of claim 5, further comprising:
	broadcasting a local fragment list to a swarm of neighboring viewer peer nodes;
	receiving a request for a fragment on the local fragment list from a neighboring viewer peer node in the swarm; and
	transmitting the requested fragment to the neighboring viewer peer node. 

The computer-implemented method of claim 1, wherein the viewer network location of the viewer peer node is represented by an Internet Protocol (IP)  address, and wherein the viewer geolocation of the viewer peer node is represented by a latitude and a longitude.

The computer-implemented method of claim 1, wherein the viewer peer node comprises a Software Development Kit (SDK) integrated with an existing content viewer.

The computer-implemented method of claim 8, wherein the SDK generates the peer list request for accessing the one or more fragments of the data file, and wherein the SDK receives the peer list of cacher peer nodes.

The computer-implemented method of claim 1, wherein at least one cacher peer node in the peer list comprises a Software Development kit (SDK) integrated with an existing content viewer, wherein the SDK downloads a subset of the plurality of fragments of the data file from the CDN server .

A system utilized by a viewer peer node for peer discovery in accessing a data file within a decentralized data delivery network, comprising:
	at least one processor; and
	a non-transitory physical medium for storing program code accessible by the processor, the program code when executed by the processor causes the processor to:
	send a peer list request to a tracker server for accessing one or more fragments of the data file, wherein the peer list request comprises a content type of the data file, and at least one of a viewer network location and a viewer geolocation of the viewer peer node, and wherein the decentralized data delivery network implements a hybrid architecture comprising one or more peer-to-peer (P2P) connections layered over a content delivery network (CDN) having at least one CDN server providing a plurality of fragments of the data file to one or more cacher peer nodes of the decentralized data delivery network; and
		receive, from the tracker server, a peer list of cacher peer nodes, wherein the peer list was generated by selecting, from peer nodes currently active in the decentralized data delivery network, one or more cacher peer nodes to provide access to the one or more fragments of the data file, wherein each selected cacher peer node is selected based on the at least one of the viewer network location and the viewer geolocation of the viewer peer node, at least one of a cacher network location and a cacher geolocation of the selected cacher peer node, and the content type of the data file.

The system of claim 11, wherein the program code when executed by the processor further causes the processor to:
	send a probe message to each cacher peer node in the peer list for accessing a target fragment of the data file;
	send a request for the target fragment of the data file to a source cacher peer node that responds affirmatively to the probe message first; and 
	receive the target fragment of the data file from the source cacher peer node.

The system of claim 12, wherein the program code when executed by the processor further causes the processor to:
	sign a service receipt in response to receiving the target fragment of the data file from the source cacher peer node; and 
	transmit the service receipt to the source cacher peer node.

The system of claim 11, wherein the program code when executed by the processor further causes the processor to:
	send a probe message to each cacher peer node in the peer list for accessing a plurality of target slices of a target fragment of the data file, wherein the target fragment of the data file is divided into the plurality of slices;
send a request for a target slice to a cacher peer node that responds affirmatively to the probe messages; and 
receive, concurrently, at least two of the plurality of target slices from  at least two respective cacher peer nodes that responded affirmatively to the probe messages. 

The system of claim 11, wherein the program code when executed by the processor further causes the processor to:
	receive at least one of the one or more fragments of the data file from at least one cacher peer node in the peer list; and
	send a ping message to the tracker server periodically to indicate an active status of the viewer peer node as a cacher peer node. 

The system of claim 15, wherein the program code when executed by the processor further causes the processor to:
	broadcast a local fragment list to a swarm of neighboring viewer peer nodes;
	receive a request for a fragment on the local fragment list from a neighboring viewer peer node in the swarm; and
	transmit the requested fragment to the neighboring viewer peer node. 

The system of claim 11, wherein the viewer network location of the viewer peer node is represented by an Internet Protocol (IP)  address, and wherein the viewer geolocation of the viewer peer node is represented by a latitude and a longitude.

The system of claim 11, wherein the viewer peer node comprises a Software Development Kit (SDK) integrated with an existing content viewer.

The system of claim 18, wherein the SDK generates the peer list request for accessing the  one or more fragments of the data file, and wherein the SDK receives the peer list of cacher peer nodes.

The system of claim 11, wherein at least one cacher peer node in the peer list comprises a Software Development kit (SDK) integrated with an existing content viewer, wherein the SDK downloads a subset of the plurality of fragments of the data file from the CDN server .
 
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the closet prior art of record does not teach nor suggest in detail receiving, from the tracker server, a peer list of cacher peer nodes, wherein the peer list was generated by selecting, from peer nodes currently active in the decentralized data delivery network, one or more cacher peer nodes to provide access to the one or more fragments of the data file, wherein each selected cacher peer node is selected based on the at least one of the viewer network location and the viewer geolocation of the viewer peer node, at least one of a cacher network location and a cacher geolocation of the selected cacher peer node, and the content type of the data file in combination with all the elements of the independent claims.
3.	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
February 25, 2021